Case 2:20-cv-00180-JLB-MRM Document 46-19 Filed 07/01/20 Page 1 of 45 PageID 3894




                                                                                    P-APP002904
      Case 2:20-cv-00180-JLB-MRM Document 46-19 Filed 07/01/20 Page 2 of 45 PageID 3895
                              https://nyti.ms/2I9YTes



Linda Fairstein Attacks Her Portrayal in ʻWhen They See Usʼ
In an op-ed in The Wall Street Journal, the prosecutor-turned-novelist said that a Netﬂix series based on
the Central Park Five case was full of “distortions and falsehoods.”


         By Elizabeth A. Harris


June 11, 2019


Linda Fairstein, a former prosecutor who has been the focus of public outrage since Netﬂix began
streaming a series based on the Central Park Five case, has criticized the show in an op-ed as “so full of
distortions and falsehoods as to be an outright fabrication.”

Since “When They See Us” began airing on May 31, Ms. Fairstein, who became a successful crime
novelist after retiring from the Manhattan district attorney’s ofﬁce, has faced calls for a boycott of her
books, has stepped down from several nonproﬁt boards and was dropped by her publisher. The four-part
series created by Ava DuVernay portrayed Ms. Fairstein, who was played by Felicity Huffman, as
pushing for the convictions of the ﬁve teenagers despite overt inconsistencies in their confessions, which
they said had been coerced.

Ms. Fairstein was running the sex crimes unit in the Manhattan district attorney’s ofﬁce in 1989, when
ﬁve black and Latino teenagers were arrested in connection with the brutal rape and beating of a white
woman who had been jogging in Central Park. Their convictions were vacated in 2002 after a man named
Matias Reyes confessed to the crime, an assertion conﬁrmed by DNA evidence. Mr. Reyes said he had
acted alone.

“Ms. DuVernay’s ﬁlm attempts to portray me as an overzealous prosecutor and a bigot, the police as
incompetent or worse, and the ﬁve suspects as innocent of all charges against them,” Ms. Fairstein wrote
in the op-ed, published in The Wall Street Journal in print on Tuesday and online Monday night. “None of
this is true.”

Ms. Fairstein, 72, wrote that there were discrepancies between the facts and how they were dramatized,
though some of her assertions do not match up with the record.

In what she called “the ﬁlm’s most egregious falsehoods,” she noted that the series depicts the teenagers
as being held without food and their parents as not always being present during questioning. “If that had
been true, surely they would have brought those issues up and prevailed in pretrial hearings on the
voluntariness of their statements, as well as in their lawsuit against the city,” Ms. Fairstein wrote. “They
didn’t, because it never happened.”

In fact, according to a 2003 report on the investigation commissioned by the New York Police
Department, the defendants did raise these issues in a pretrial hearing, though they did not prevail.




                                                                                      P-APP002905
     Case 2:20-cv-00180-JLB-MRM Document 46-19 Filed 07/01/20 Page 3 of 45 PageID 3896
Ms. Fairstein wrote that she agreed with the decision to vacate the rape charges, but that other
convictions against the ﬁve for lesser crimes should not have been overturned. She said that there was
testimony to back up the accusations that the boys had been part of a group of more than 30 teenagers
who were in Central Park that night, some of whom assaulted and robbed people.

The strength of those charges has been in dispute. The district attorney’s ofﬁce, in a 2002 report
examining whether the convictions should be overturned, argued that the lesser crimes had been
presented to the jury as part of a pattern of behavior, a pattern that included the rape. The report also
said the evidence against the ﬁve teenagers for the other attacks “consisted almost entirely of the
defendants’ statements” — the same problematic statements in which they confessed to a rape
committed by somebody else.

But the Police Department report said that there was “no new evidence or reason to review the old
evidence regarding those crimes” and noted that two of the men had admitted their involvement in those
crimes during parole hearings.

The ﬁve men — Yusef Salaam, Korey Wise, Kevin Richardson, Raymond Santana and Antron McCray —
had already served several years in prison when their convictions were erased. New York City settled a
lawsuit with them for $41 million in 2014, but admitted no wrongdoing.

Jonathan C. Moore, a lawyer who represented four of the ﬁve men in their lawsuit, said that the men had
not committed any crimes that night, but that since 1989, there has been a suggestion that if they were
guilty of lesser assaults, then they were likely involved in the rape of the jogger, Trisha Meili, as well.

“That’s a false connection,” Mr. Moore said. “The attack on Trisha Meili was so different than what was
going on in the park that night. It was a sadistic sexual assault.”

“At no point did the police or prosecution stop and say, these are young kids, like in the eighth grade,” he
added. “Do we really believe they’re really capable of committing this kind of crime?”

Ms. Fairstein also decried her portrayal in “When They See Us” as that of an “evil mastermind.” The
series does stray from documented fact in the timing of certain events and in dialogue delivered by Ms.
Fairstein’s character, portraying her as seeking to ensure that the timeline offered by the boys matched
actual events, or declaring that “every young black male” who was in the park when Ms. Meili was
attacked was a suspect.

Mr. Moore has contended that the series “captures the essence of who she was.”

A spokeswoman for Netﬂix declined to comment. Ms. DuVernay, who directed the series and was one of
its writers, responded to Ms. Fairstein’s claims in a few words on Twitter: “Expected and typical. Onward
…”



            Ava DuVernay
            @ava

    Expected and typical. Onward...

         Franklin Leonard      @franklinleonard
      It appears we've come to the part of the cycle where folks

                                                                                      P-APP002906
        Case
          pp 2:20-cv-00180-JLB-MRM
                              p    Document
                                    y       46-19 Filed 07/01/20 Page 4 of 45 PageID 3897
         wrongly accuse a brilliant bit of filmmaking by @ava of being
         "so full of distortions and falsehoods as to be an outright
         fabrication." (Fairstein's words. Spoiler: Nope.)

         Let's review how that went last time with Selma.




       10:30 PM · Jun 10, 2019

             14K             2.8K people are Tweeting about this




Ms. Fairstein led the sex crimes unit for 25 years and then went on to be a best-selling crime novelist and
celebrity former prosecutor. She held seats on a number of prestigious boards, including those of Vassar
College and Safe Horizon, which helps victims of abuse and sexual assault.

Since “When They See Us” began streaming, Ms. Fairstein has resigned from several boards and was
dropped by her publisher, Dutton, an imprint of Penguin Random House.

Elizabeth Harris is a culture reporter. A Times reporter since 2009, she has covered education, retail companies for the business
section, real estate and New York politics. @Liz_A_Harris
A version of this article appears in print on June 12, 2019, Section C, Page 3 of the New York edition with the headline: Netﬂix Series Is Criticized




                                                                                                                                        P-APP002907
Case 2:20-cv-00180-JLB-MRM Document 46-19 Filed 07/01/20 Page 5 of 45 PageID 3898




                                                                                    P-APP002908
5/12/2020Case 2:20-cv-00180-JLB-MRM                   Document
              Ava DuVernay on Twitter: "Famke played Nancy             46-19
                                                           Ryan beautifully. And the Filed
                                                                                     arc of the07/01/20        Page 6 isofreal.
                                                                                                Fairstein/Ryan relationship 45Fairstein
                                                                                                                                PageID  really3899
                                                                                                                                              battled Ryan f…


                                          Search Twitter


                                            Log in                                                     Sign up


                               Ava DuVernay
                               @ava


                   Famke played Nancy Ryan beautifully. And the arc of
                   the Fairstein/Ryan relationship is real. Fairstein really
                   battled Ryan for the case in 1989. Ryan really ended up
                   getting it back after Matias Reyes confessed. Wild.
                   #WhenTheySeeUs
                          DeMane Davis @DeManeDavis · Jun 1, 2019
                     "While you were writing crime novels Kevin, Antron, Yusef, Raymon and Korey
                     were serving time for crimes they didn't commit." -#FamkeJanssen
                     Drop #LindaFairstein @PenguinBooks
                     @WhenTheySeeUs #WhenTheySeeUs


                   7:44 PM · Jun 2, 2019 · Twitter for iPhone


                   151 Retweets             788 Likes




                               Silver @SilverEulalia · Jun 2, 2019
                               Replying to @ava
                               Famke was a real savior in this movie... So was Logan Marshall-Green. Seeing
                               them fight for those boys kept me in tears.
                                      1                          2                            15

                               Tanya @ssmgirl2012 · Jun 2, 2019
                               Yes. This.  %. Logan Marshall-Green was one of the few people; other than
                               the boys & their parents, who actually gave me hope throughout
                                      1                          2                            11




https://twitter.com/ava/status/1135331321952104448?lang=en                                                                                                1/3
                                                                                                                            P-APP002909
5/12/2020Case 2:20-cv-00180-JLB-MRM                   Document
              Ava DuVernay on Twitter: "Famke played Nancy             46-19
                                                           Ryan beautifully. And the Filed
                                                                                     arc of the07/01/20        Page 7 isofreal.
                                                                                                Fairstein/Ryan relationship 45Fairstein
                                                                                                                                PageID  really3900
                                                                                                                                              battled Ryan f…


                                       Search Twitter


                                           Log in                                                      Sign up




https://twitter.com/ava/status/1135331321952104448?lang=en                                                                                                2/3
                                                                                                                            P-APP002910
5/12/2020Case 2:20-cv-00180-JLB-MRM                   Document
              Ava DuVernay on Twitter: "Famke played Nancy             46-19
                                                           Ryan beautifully. And the Filed
                                                                                     arc of the07/01/20        Page 8 isofreal.
                                                                                                Fairstein/Ryan relationship 45Fairstein
                                                                                                                                PageID  really3901
                                                                                                                                              battled Ryan f…


                                       Search Twitter


                                           Log in                                                      Sign up




https://twitter.com/ava/status/1135331321952104448?lang=en                                                                                                3/3
                                                                                                                            P-APP002911
01201234Case
        5 2:20-cv-00180-JLB-MRM
                                 ,46-.3/-604ÿ2ÿ80.-3ÿ=4566.-.53ÿ07>8ÿ?.0/36@9.
                             67897ÿDocument
                                   7 ÿ7ÿ46-19
                                                   ÿÿ67897ÿFiled
                                                            7ÿ6807/01/20
                                                                               4ÿ
                                                                                :65
                                                                                  ;-<
                                                                    1ÿÿ68Page

                                                                            ÿ2-A6
                                                                                   ÿÿ779ÿ
                                                                                                of
                                                                                                   45 PageID 3902



                                 BCDEFDÿHIFJKDLMÿNLDOÿBPQFHÿRDCSFTUKCDÿBLPDSKFPJÿTCJVFEJSÿWFDÿRCDKDLXLMÿPJÿYFKZP[HS
                                 H\WFJÿ]WFXÿ^FFÿ_SH

                                 NU`MPSWFVÿabcdÿff
                                 ghiÿjklmÿnopqÿrÿstuvwuÿxywz{u|}ÿp|u~ÿswxÿutw{tuÿz|ÿs|u{wzÿ
                                 tzwvzzÿtÿwÿtu{u|wÿzÿ{wÿgw{}ÿwuwÿxiwzÿwÿwwÿx
                                 u{zÿ{|{ÿ{wÿutu|vÿÿx}}ÿtÿ{tu{tzÿ|zÿ|}wttx
                                 uw{wÿÿo|ÿwuz|ÿ{wÿ}vÿ{w}}ÿtÿ{wÿutz}ÿtz{tzÿtÿw
                                 }|~ÿ|zÿ|{ztÿ{wwz|wuÿtuÿ{wÿÿ||}{ÿtzÿ|ÿwv|}wÿtwuÿzÿywz{u|}
                                 p|u~ÿs|u{wzÿtÿw|wÿ|z|{{|zÿwÿuvwÿz{ÿ|{ÿ{wÿ{vwÿ|ÿ}tz
                                 wwzÿu{wÿtuÿwuÿut}wÿzÿ{wÿw{ÿz{wuut|{tzÿs|}}t{ÿutvÿ{w
                                 gw{}ÿtÿ|ÿ}wÿ{tÿwuÿwzÿutwÿÿwuÿtt~ÿ}wuÿ{{tz
                                 zÿ|zÿtwÿw|ÿzÿwÿi|}}ÿ{uww{ÿtuz|}ÿs|u{wzÿ|ÿ{wÿ}v
                                 |}wttÿz}wÿ|zÿ{wÿw{ÿwuwÿw}ÿ{t{ÿttÿ|z
                                 |{{u{zÿu|{ÿuwv|u~ÿ{tÿwuÿ{|{ÿwÿzwwuÿ|
                                 xÿwuz|ÿ}vÿ|{{wv{ÿ{tÿtu{u|ÿvwÿ|ÿ|zÿtwuw|}tÿutw{tu
                                 |zÿ|ÿt{ÿ{wÿt}wÿ|ÿztvw{wz{ÿtuÿtuwÿ|zÿ{wÿwÿw{ÿ|
                                 zztwz{ÿtÿ|}}ÿ|uwÿ||z{ÿ{wvÿgtzwÿtÿ{ÿÿ{uwxÿwÿut{w
                                 gw{}ÿw}zwÿtvvwz{ÿw|ÿ{ÿwuz|ÿuwtzwÿ{tÿ|ÿ{ww{ÿutv
                                 }vÿww{wÿsu|z~}zÿwtz|uÿtÿut{wÿ{|{ÿx{ÿ|w|uÿwwÿtvwÿ{tÿ{w
                                 |u{ÿtÿ{wÿ}wÿwuwÿt}~ÿutz}ÿ|wÿ|ÿu}}|z{ÿ{ÿtÿ}vv|~zÿ
                                 ||ÿtÿwzÿtÿ}}ÿtÿ{tu{tzÿ|zÿ|}wttÿ|ÿ{tÿwÿ|zÿt{u{
                                 |u|{tzx
                                 wuz|ÿut{wÿxhw{wÿ|zÿ{|}ÿkz|ux
           ¡¢£:¤¥:¦ÿ:§¨                                                                                                         ÿÐÄ×ÿØ¾ÿÙdÁÚ½cÛdcÛ




           ©83.ÿ©6ª836ÿ«¬­®¯ÿ¦8A°5ÿ̈->>ÿ?0±ÿ²³ Å®ÿ?-7@¹³ÿ¡3¹7@4ÿ̧8¹ÿ̈0.5ÿ58ÿÆA8-/ §ªªÈ5·6ÈÉ·8¹>/63ÿ=8996.5ÿ©6>56/
           58ÿ́µ®®¶98.5·ÿ8ªªÿ̧8¹3ÿº835»0»6 0¼½5ÿcÆd¾>Ç>½ÿÇ=8454
           ¼½cd¾ÿ¿ÀÁdÿÂbÃÄd
                                                                                  Ê ¹9³4¹-5
                                                                                  ËÌÍÿÎÿÏÐ¿ÑÒÿÂÐÓÿÓÔ¼ÔÑÕÖ




9ÿ117897 7!817917717"#7"!8"#$"""!7"97%"#&"79'77033!5()33#)3*!(#7#2 0 !#77#!(#0#        412
                                                                                                                        P-APP002912
0120123Case
       45 2:20-cv-00180-JLB-MRM
                             67897ÿDocument
                                    7 ÿ7ÿÿÿ67897ÿFiled
                                                  46-19      7ÿ6807/01/20
                                                                   1ÿÿ68Page
                                                                                  ÿÿ710
                                                                                            7ÿ
                                                                                                of45 PageID 3903




           +,-ÿ/012ÿ345623ÿ,1789:92ÿ;ÿ,<ÿ=:            M7N9?756ÿO<>75ÿ09?6ÿPP;><5:0;<?6 W9ÿX72ÿYÿZ7><Q2ÿYT:<Sÿ[9\<S9ÿW12
           =>>9617:9?@                                 67QR0:9SÿQ569Sÿ2T7?615Rÿ0<:ÿO7:9SU ] ?72:1Tÿ^QSR9S@Uÿ_Q922ÿX0<
           ABCDEFEGÿIEJEKL                             N1??15Rÿ09SUÿV<?1T9ÿ27@            `aCBbGFCLcdeJ




9117897 7!817917717"#7"!8"#$"""!7"97%"#&"79'77033!5()33#)3*!(#7#2 0 !#77#!(#0#   212
                                                                                                                       P-APP002913
Case 2:20-cv-00180-JLB-MRM Document 46-19 Filed 07/01/20 Page 11 of 45 PageID 3904




                                                                                     P-APP002914
Case 2:20-cv-00180-JLB-MRM Document 46-19 Filed 07/01/20 Page 12 of 45 PageID 3905




                                                                                     P-APP002915
Case 2:20-cv-00180-JLB-MRM Document 46-19 Filed 07/01/20 Page 13 of 45 PageID 3906




                                                                                     P-APP002916
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    14 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3907


                                                                                                                                JOIN




                                  Ava DuVernay on the
                                 Central Park Five Case
     JOIN
                                  and Why She Treated
     EXCLUSIVE CONTENT
     MY ACCOUNT
                                  Trump as a ‘Footnote’
                                                                  SCALES OF JUSTICE
     LOG OUT




                   Roy Rochlin/Getty




    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         1/26
                                                                                                                                 P-APP002917
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    15 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3908


                                                                                                                                JOIN




                          The acclaimed ﬁlmmaker and activist opens up about
                             her new Netﬂix miniseries ‘When They See Us,’
                          exploring the lives of the so-called Central Park Five,
                                          and the Trump of it all.
     JOIN                                                                Marlow Stern
                                                                   Senior Entertainment Editor

     EXCLUSIVE CONTENT                                          Update d Jun.
                                                                 Published Jun.
                                                                                  ,
                                                                                   ,
                                                                                        : AM ET
                                                                                        : AM ET


     MY ACCOUNT



                                               “
                                                                  It’s just disgusting,” sighs Ava
     LOG OUT
                                                                  DuVernay.

                                                                  The Oscar-nominated
                                                                  filmmaker and TV showrunner
                                                                  is discussing the role of
                                               President Donald Trump in the Central
                                               Park Five case, wherein five teenage boys
                                               of color—Korey Wise, Antron McCray,
                                               Yusef Salaam, Kevin Richardson, and
                                               Raymond Santana—were falsely convicted
                                               of the 1989 rape and vicious assault of
                                               Trisha Meili, a white investment banker,
                                               and subsequently spent up to 14 years in
                                               prison.


                                                                       Adv ertisement
    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         2/26
                                                                                                                                 P-APP002918
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    16 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3909


                                                                                                                                JOIN




                                               At the time Trump, then a PR-hungry
                                               NYC real estate baron who occasionally
     JOIN
                                               served as his own publicist, sensed an
     EXCLUSIVE CONTENT                         opportunity for some headlines and
                                               inserted himself into the case, inflaming
     MY ACCOUNT
                                               racial tensions with frequent comments to
     LOG OUT                                   news programs along with newspaper ads,
                                               purchased for $85,000, calling the boys
                                               “crazed misfits” and urging the state of
                                               New York to “bring back to the death
                                               penalty,” essentially calling for their pre-
                                               trial execution. He concluded: “Maybe
                                               hate is what we need if we’re gonna get
                                               something done.”

                                               Of course, after having their youth
                                               snatched from them through years in
                                               prison, the five men—whose confessions
                                               were coerced by police after 30 hours of
                                               interrogation—were exonerated for the
                                               crime in 2002 when Matias Reyes, a serial
                                               rapist, confessed to it, and DNA evidence
    2020 has been a rough couple of taken
                                    years.               from the victim confirmed itJOI
                                                                                      wasN FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         3/26
                                                                                                                                 P-APP002919
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    17 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3910

                                               him (to a factor of 1 in 6,000,000,000
                                                                                                                                JOIN
                                               people). The charges were completely
                                               vacated and the five men were
                                               subsequently awarded $41 million from
                                               the city in 2014. The settlement prompted
                                               Trump to pen a Daily News op-ed railing
                                               against the settlement, claiming that he
                                               was still convinced of their guilt and that
                                               “these young men do not exactly have the
                                               pasts of angels.”

                                               When They See Us, DuVernay’s four-part
                                               Netflix series on the famous case, provides
                                               a riveting—and maddening—portrait of
                                               the five boys, chronicling their lives from
                                               that fateful night in the park through their
     JOIN
                                               respective troubles reacclimating to
     EXCLUSIVE CONTENT                         society. And instead of focusing on Trump,
                                               who is relegated to a couple of news clips,
     MY ACCOUNT
                                               it places the spotlight squarely on the boys
     LOG OUT                                   whose lives were forever changed by an
                                               iniquitous system and a media all too
                                               ready to feed it.



                                               New York’s ‘Crime of the
                                               Century’
                                                 CENTRAL PARK FIVE
                                               Ken Burns




                                               Michael K. Williams
                                               Almost Didn’t Live to Be
                                               This Angry
                                                 ‘WHEN THEY SEE US’
                                               Kevin Fallon



    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         4/26
                                                                                                                                 P-APP002920
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    18 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3911

                                               The Daily Beast spoke with the prolific
                                                                                                                                JOIN
                                               DuVernay, whose Martin Luther King Jr.
                                               biopic Selma helped inspire the
                                               #OscarsSoWhite movement, and
                                               documentary 13th examined the racist
                                               history of America’s criminal justice
                                               system, about her latest eye-opening work.

                                               Before we get into your excellent
                                               new miniseries, I’m curious when
                                               you knew that you wanted to be a
                                               change agent?

                                               I definitely never made a decision and said
                                               “I want to be a change agent,” I just was
                                               always interested in the world of justice.
     JOIN                                      As a teenager, my Aunt Denise introduced
                                               me to Amnesty International when I was
     EXCLUSIVE CONTENT
                                               very young, based on things that I was
     MY ACCOUNT                                hearing were happening in other parts of

     LOG OUT                                   the world. I remember going to my first
                                               Amnesty International concert as a young
                                               teenager, 14 or 15, and seeing U2 for the
                                               first time. And I remember, I had my
                                               Amnesty International card and jacket. I
                                               felt like there was something more to be a
                                               fan of than boy bands, and that’s the
                                               earliest thing I can remember in terms of
                                               that kind of “formal” activism. But in
                                               terms of the community in which I lived,
                                               there was always a lot going on in front of
                                               me, and I think I was trying to make
                                               connections between what I was seeing
                                               and ways to remedy them.


                                                                       Adv ertisement

    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         5/26
                                                                                                                                 P-APP002921
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    19 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3912


                                                                                                                                JOIN




                                               And overpolicing must have been
                                               one of those things you witnessed in
     JOIN
                                               Compton growing up.
     EXCLUSIVE CONTENT
                                               Yes, certainly.
     MY ACCOUNT
     LOG OUT                                                           Adv ertisement




                                                                   AD BY DIREXIONINVESTMENTS.COM



                                                                   Watch to learn more


                                                                                                            SEE MORE ›




                                               I did read that you initially started
                                               out in journalism, which is one way
    2020 has been a rough couple of of bringing
                                    years.                           about change. How did
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         6/26
                                                                                                                                 P-APP002922
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    20 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3913

                                               your experiences in journalism lead
                                                                                                                                JOIN
                                               you to fall out of love with it?

                                               I was an intern on the O.J. Simpson unit.
                                               As a junior at UCLA, I’d really pursued
                                               this internship that was really hard to get
                                               at CBS Evening News with Dan Rather
                                               and Connie Chung. It was a tough one,
                                               because they were one of the only
                                               networks that had real active bureaus in
                                               Los Angeles. So I got it, and was thrilled. I
                                               got it maybe two weeks before the O.J.
                                               trial began, was assigned a juror, and my
                                               job was to be outside the juror’s home all
                                               day. I was never told to dig through the
                                               trash or any of that, but it was certainly a
     JOIN
                                               competitive environment, because there
     EXCLUSIVE CONTENT                         was an intern on every juror’s house. And I
                                               just thought, is this it? Obviously it’s not—
     MY ACCOUNT
                                               there are great journalists out there doing
     LOG OUT                                   amazing work—but it felt to be the
                                               beginning of a tabloid era, even though I
                                               couldn’t articulate it at that point. I just
                                               knew this wasn’t what I thought it was, or
                                               wanted to do, and didn’t think it was
                                               completely ethical. So, I found other ways
                                               to engage with news and fell into publicity.

                                               Let’s talk When They See Us. The
                                               project was first announced in July
                                               2017, and I’m curious if you were at
                                               least in part inspired to tackle it by
                                               Trump’s presidential run.

                                               No, no. Trump wasn’t even thought of
                                               when we first started this—it was in early
                                               2015 that I first started engaging with
    2020 has been a rough couple of years.
    We’re here to help.                        this, and engaged the men for theirJOI N FOR $1
                                                                                   life
https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         7/26
                                                                                                                                 P-APP002923
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    21 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3914

                                               rights. This started with me and
                                                                                                                                JOIN
                                               Participant Media, which helped me
                                               secure the life rights, so it’s been a four-
                                               year process and I don’t even remember
                                               thinking about Trump other than his
                                               minor involvement in this case at that
                                               time. He hadn’t even said his 2016
                                               comments about thinking that they were
                                               still guilty, and he hadn’t announced [his
                                               presidential run] yet.

                                               This sort of began on Twitter, right?


                                                                       Adv ertisement




     JOIN
     EXCLUSIVE CONTENT
     MY ACCOUNT
                                               I followed an account called ‘The Central
     LOG OUT                                   Park 5’ after seeing the documentary, so
                                               this was maybe early 2015 or 2014. And
                                               the account had tweeted me, “What’s your
                                               next film” after Selma? CP5? So then, I
                                               direct-messaged the account and found
                                               out it was run by Raymond Santana and
                                               asked, “Does no one have your life rights?”
                                               It turns out they didn’t, and that began a
                                               conversation where I met the men one by
                                               one and became passionate about telling
                                               their story.

                                               So the project gets rolling in early
                                               2015, and then in June 2015 Trump
                                               announces his presidential
                                               candidacy. Did it feel like kismet at
    2020 has been a rough couple of years.
                                               that point?                                            JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         8/26
                                                                                                                                 P-APP002924
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    22 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3915

                                               No, Trump was never the focus. When
                                                                                                                                JOIN
                                               Trump announced his presidency, first, I
                                               thought it was a joke; and I never would
                                               have connected it to this, because he’s not
                                               my primary signifier, barometer, or
                                               signpost. He’s really a minor part of the
                                               story. It’s their story. It’s the story of five
                                               boys ripped out of their youth, and the
                                               story of their families, which was always
                                               my priority. He’s an interesting footnote,
                                               but from what you’ll see in the piece, we
                                               treat him that way—because that’s what
                                               he was in the eyes of the boys as they were
                                               going through this chaos and terror. And
                                               that wasn’t the chaos and terror of being
     JOIN                                      called names by this guy that owns a
                                               bunch of buildings, it was the chaos and
     EXCLUSIVE CONTENT
                                               terror of having to walk into adult prisons
     MY ACCOUNT                                in the moment and experience actual

     LOG OUT                                   physical danger—and the violations to
                                               your life as a free citizen. He didn’t figure
                                               prominently in that moment, and to be
                                               honest, never really did for us.



                                                           When They See Us | O cial Trailer [HD




                                   RELATED IN ENTERTAINMENT




    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         9/26
                                                                                                                                 P-APP002925
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    23 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3916


                                                                                                                                JOIN

                                   Inside ‘Hollywood’s’            The Beastie Boys: We            Exclusive: Nick Kroll’s
                                   Most Heartbreaking              Want to Give Trump              Wild Ride Tripping on
                                   Performance                     Our Giant D*ck                  Mushrooms



                                               What sort of research did you do for
                                               this project? And how did you gain
                                               the men’s trust?

                                               I got to know them really well. Much more
                                               than dinners, I consider them all friends—
                                               I’ve been in their homes, they’ve been in
                                               mine. Over the course of the four years,
                                               I’ve developed personal relationships with
                                               each of them that are separate and apart
                                               from them as a group. I know their
     JOIN
                                               families, have spoken with their families,
     EXCLUSIVE CONTENT                         their wives, various girlfriends over the

     MY ACCOUNT                                years, and really had to become immersed
                                               in their lives in order to really understand
     LOG OUT                                   what I could expect and put into a story
                                               that best represented them; that, in
                                               addition to reading the court transcripts
                                               and all the paperwork on the case.

                                               Did you reach out to Trisha Meili for
                                               this?

                                               Yes, I reached out to Ms. Meili, I reached
                                               out to Ms. Fairstein, I reached out to Ms.
                                               Lederer, I reached out to Mr. Sheehan—a
                                               lot of the key figures on the other side. I
                                               informed them that I was making the film,
                                               that they would be included, and invited
                                               them to sit with me and talk with me so
                                               that they could share their point of view
    2020 has been a rough couple of and their
                                    years.                     side of things so that I could
                                                                                                      JOI N FOR $1
    We’re here to help.                        have that information as I wrote the script
https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         10/26
                                                                                                                                 P-APP002926
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    24 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3917

                                               with my co-writers. Linda Fairstein
                                                                                                                                JOIN
                                               actually tried to negotiate. I don’t know if
                                               I’ve told anyone this, but she tried to
                                               negotiate conditions for her to speak with
                                               me, including approvals over the script
                                               and some other things. So you know what
                                               my answer was to that, and we didn’t talk.

                                               And Trisha Meili also declined to
                                               talk?

                                               Yes.




                   Right now he’s the president
     EXCLUSIVE CONTENTof the United States, so it
     JOIN


     MY ACCOUNT
     LOG OUT
                         ﬁgures in when he’s
                      tweeting about the 1994
                     crime bill and his “staunch
                       advocacy” for African-
                         Americans—all this
                       ridiculousness that we
                     know to be opportunistic,
    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         11/26
                                                                                                                                 P-APP002927
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    25 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3918




                                           contrived, and                                                                       JOIN




                                      manufactured for political
                                               gain.
                                               There were a lot of big creative
                                               choices to make in this film, many of
                                               which pay off. Why did you decide to
                                               almost immediately thrust viewers
                                               into the night of the alleged attack in
                                               the park?
     JOIN                                      I explored a lot of ways of how to get in.
     EXCLUSIVE CONTENT                         You can get in after, like, something
                                               happened in the park—let’s go back and
     MY ACCOUNT
                                               find out. You can do it completely
     LOG OUT                                   backwards, where the men are exonerated
                                               and then do it through the case and their
                                               redress with the city. You can do it
                                               through an investigator who’s looking at
                                               the crime, or a lawyer. But for me, it just
                                               came down to the boys—to stay with the
                                               boys, because it’s their story. When I really
                                               committed myself to that point of view it
                                               became easy to, even when tempted to
                                               follow different people, return to the
                                               mission of telling their story. We thought,
                                               no, we wouldn’t go have an actor play
                                               Trump to go see what he’s doing, because
                                               he is not them. We stay with them. And
                                               we need to deal with him and others in the
                                               way that they were, so he only figures into
    2020 has been a rough couple of years.
    We’re here to help.
                                               the story in the way that they feel him,  and $1
                                                                                   JOI N FOR


https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         12/26
                                                                                                                                 P-APP002928
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    26 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3919

                                               their parents feel him. I’m just using him
                                                                                                                                JOIN
                                               as an example, but that’s the way that we
                                               addressed every kind of story point that
                                               might have taken us down another path.

                                               Although Trump is, like you said, a
                                               bit of a “footnote” in this story, he
                                               also was one of the people who led
                                               the charge in shaping public opinion
                                               around these boys.

                                               I have to say, you know, he actually wasn’t
                                               the hugest ringleader at the time. Right
                                               now he’s the president of the United
                                               States, so it figures in when he’s tweeting
                                               about the 1994 crime bill and his “staunch
     JOIN                                      advocacy” for African-Americans—all this
                                               ridiculousness that we know to be
     EXCLUSIVE CONTENT
                                               opportunistic, contrived, and
     MY ACCOUNT                                manufactured for political gain. But at the

     LOG OUT                                   time, he wasn’t the only one. Pat
                                               Buchanan said that they should be tried,
                                               convicted, and hung in a public square;
                                               and in 1989, Pat Buchanan was a huge
                                               figure. So there were a number of them,
                                               and I wouldn’t say Trump was the
                                               ringleader. It was New York, he was a
                                               businessman, he was looking to get on the
                                               map nationally, and it was a
                                               sensationalistic thing to do. He was one of
                                               many players, he saw an opportunity—he’s
                                               an opportunist—and he went for it.

                                               What were your big takeaways from
                                               spending time with Korey Wise,
                                               Antron McCray, Yusef Salaam, Kevin
                                               Richardson, and Raymond Santana?
    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         13/26
                                                                                                                                 P-APP002929
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    27 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3920

                                               They’re broken people. Yes, they can get in
                                                                                                                                JOIN
                                               on a panel and talk about their experience,
                                               but they’re not all completely well-
                                               adjusted. There are different levels of that,
                                               based on the support that they have in
                                               their lives and based on the level of
                                               trauma that they’ve experienced, all of
                                               which are different. I think the two that
                                               are having the most challenging time, even
                                               now, are Korey Wise and Antron McCray.
                                               Korey Wise lost more than his youth—it
                                               was 14 years; he goes in at 16; he was the
                                               one in there the longest; he goes straight
                                               into Rikers at 16 and never comes out; he’s
                                               still in while the others are out; and he
     JOIN                                      endured great abuse and great trauma at
                                               the hands of the state of New York.
     EXCLUSIVE CONTENT
                                               And Antron McCray’s family was fractured
     MY ACCOUNT
                                               in those precinct interrogation rooms. He
     LOG OUT                                   basically lost his father in that room, and
                                               the family broke apart. That family never
                                               recovered. And now that both of his
                                               parents have passed away, and his mother
                                               passed away just over a month ago—she
                                               never got to see the film, and she worked
                                               on it with me pretty closely—he’s in a state
                                               of brokenness. There’s great trauma there
                                               that $41 million from the city, split
                                               between the five, with no
                                               acknowledgement of what was done,
                                               doesn’t really fix.

                                               The film is an indictment of many
                                               things and the media is one of them,
                                               as the media at the time played a
    2020 has been a rough couple of large
                                    years.                role in helping convict these
                                                                                   JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         14/26
                                                                                                                                 P-APP002930
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    28 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3921

                                               boys in the court of public opinion—
                                                                                                                                JOIN
                                               going as far as printing their names
                                               and addresses even though they
                                               were underage.

                                               The press coverage was biased. There was
                                               a study done by Natalie Byfield, one of the
                                               journalists at the time for the New York
                                               papers who later wrote a book about
                                               covering the case, and it saw that a little
                                               more than 89 percent of the press
                                               coverage at the time didn’t use the word
                                               “alleged,” that we had irresponsibility in
                                               the press corps at the time not to ask
                                               second questions and literally take police
                                               and prosecutor talking points and turn
     JOIN
                                               those into articles that people read as fact,
     EXCLUSIVE CONTENT                         and proceeded to shape their opinions
                                               about this case that essentially spoils the
     MY ACCOUNT
                                               jury pool, so that these boys were never
     LOG OUT                                   given a chance.

                                               Trump’s comments in his ads that he took
                                               out in 1989 were taken out just two weeks
                                               after the crime was announced—they
                                               hadn’t even gone to trial, so it was
                                               impossible for them to have an impartial
                                               jury pool. The printing of their names in
                                               the papers for minors, and where they
                                               lived, was a jaw-dropper. All of this was
                                               done by “reputable” papers in New York
                                               that we still read, so I’m curious how these
                                               papers take responsibility for their part in
                                               this, and also possibly use this to review
                                               the part they play in other cases that may
                                               not be as famous as this.
    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         15/26
                                                                                                                                 P-APP002931
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    29 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3922

                                               Your Oscar-nominated documentary
                                                                                                                                JOIN
                                               13th also tackled racial inequality
                                               and criminal justice reform, and I’m
                                               curious what your thoughts are on
                                               the Trump administration’s actions
                                               concerning criminal justice reform,
                                               with legislation like the First Step
                                               Act. I recently had a semi-
                                               contentious conversation with one
                                               of the subjects of 13th, Van Jones,
                                               about the Trump administration’s
                                               work in this area.

                                               It’s been a disaster. It’s been an upsetting
                                               backslide from any of the small gains that
                                               were being made prior to him taking
     JOIN
                                               power, is what this is. There’s been no
     EXCLUSIVE CONTENT                         instance of legislation protocols, of
                                               personnel put in place, any pronounced
     MY ACCOUNT
                                               intention that there is any goal to really
     LOG OUT                                   create change to build a just system. And
                                               so, conversation about it seems to be silly
                                               games on a Ferris wheel, because you’ll
                                               keep going round-and-round if you take
                                               anything that’s been proposed seriously.
                                               The context with which it’s being
                                               proposed—in an administration that’s
                                               done nothing but harm to people of color,
                                               to women, to LGBTQ people, to anyone
                                               that’s outside of the dominant culture of
                                               cis white men—to have serious
                                               conversations with serious people wasting
                                               breath on debating the merits of any of it
                                               is not my focus. Not my focus. So, I leave it
                                               to you and Van to have those convos and I
                                               wish you well. But to me, it’s pointless.
    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         16/26
                                                                                                                                 P-APP002932
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    30 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3923

                                                                Marlow Stern
                                                                Senior Entertainment Editor                                     JOIN
                                                                    @marlownyc
                                                                    marlow.stern@thedailybeast.com




                                                       Got a tip? Send it to The Daily Beast here.




                                                                        Loading...




     JOIN
     EXCLUSIVE CONTENT
                                                                                            READ THIS LIST
     MY ACCOUNT
     LOG OUT
                  Dr. Fauci Patiently                                                      ‘Nasty’ Women Talk Back and Trump Runs
                                                                                           Away



                  Shuts Down Rand
                                                                                           ERIN GLORIA RYAN


                                                                                           Aimee Stephens, Who Made Trans History
                                                                                           at SCOTUS, Dies at




                  Paul for Minimizing
                                                                                           TIM TEEMAN


                                                                                           MAGA-Loving Congressman May Have
                                                                                           Accidentally Stepped In It
                                                                                           LACHLAN MARKAY




                  Virus Fears                                                              Comedian Jimmy O. Yang Mocks ‘Ignorant’
                                                                                           Coronavirus Racists
                                                                                           MATT WILSTEIN


                   CHILL PILL                                                              Reality TV Tattooist Arrested for DUI
                                                                                           Murder of YouTuber Pal
                  Fauci also referenced the idea that the virus                            PILAR MELENDEZ

                  could “disappear”—something President
                  Trump raised as recently as last week.
                  “That’s just not going to happen,” Fauci said.

                  Sam Brodey               Update d May.   ,       : PM ET
                  Congressional ReporterPublished May.     ,        : PM ET




    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         17/26
                                                                                                                                 P-APP002933
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    31 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3924


                                                                                                                                JOIN

                             In his first appearance before
                             Congress since the worst of
                             the COVID-19 outbreak has
                             unfolded, Dr. Anthony Fauci,
                             the government’s foremost
                             expert on infectious disease,
                             warned that if state and local
                             governments do not follow
                             step-by-step guidelines for
                             reopening, they risk
                             triggering “an outbreak you
                             might not be able to control...
                             leading to some suffering and
                             death that could be avoided.”

     JOIN                    Responding to members of
                             the Senate Health,
     EXCLUSIVE CONTENT
                             Education, Labor, and
     MY ACCOUNT Pensions Committee on
                             Tuesday morning, Fauci
     LOG OUT                 stressed that local officials
                             should abide by the system
                             developed by the federal
                             COVID-19 task force and
                             remain vigilant about a virus
                             that is not going to disappear
                             anytime soon. “My concern is
                             that we’ll see little spikes that
                             might turn into outbreaks,”
                             he said.




                      Team Trump
                      Has Data
                      Showing May
                      Restart Could
                      Be a Disaster
    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help. SLOOOOW IT DOWN

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         18/26
                                                                                                                                 P-APP002934
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    32 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3925
                             Erin Banco
                                                                                                                                JOIN



                             At another point, Fauci
                             referenced the notion that the
                             virus could “disappear”—
                             something President Donald
                             Trump himself has
                             mentioned as recently as last
                             week—and said “that’s just
                             not going to happen, because
                             it’s such a highly
                             transmissible virus.”

                             Fauci’s appearance was the
                             first chance in two months
                             for lawmakers to hear
     JOIN                    directly from him and other
                             key officials leading the
     EXCLUSIVE CONTENT
                 coronavirus response—and
     MY ACCOUNT the first chance for GOP
                             lawmakers critical of the
     LOG OUT                 measures they’ve
                             recommended to pounce on
                             them.

                             One of them, Sen. Rand Paul
                             (R-KY), told Fauci that he
                             shouldn’t be the “end-all”
                             and key decision-maker in
                             the virus response, while
                             urging “humility” on the part
                             of doctors regarding what
                             they don’t know about the
                             virus.

                             Calmly, Fauci fired back, “I
                             don’t give advice about
                             anything other than public
                      health.
    2020 has been a rough     Weof
                          couple should
                                   years.be humble
                                                                                                      JOI N FOR $1
    We’re here to help.about what we don’t know

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         19/26
                                                                                                                                 P-APP002935
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    33 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3926

                             and that falls under the fact
                                                                                                                                JOIN
                             that we don’t know
                             everything about this virus
                             and we have to be careful,
                             particularly when it comes to
                             children.”

                             Critics of the administration’s
                             handling of the outbreak,
                             meanwhile, got an
                             opportunity to sound off—
                             with perhaps the strongest
                             words coming from
                             Republican Sen. Mitt
                             Romney of Utah. In his line
                             of questioning, Romney
                             dismissed Monday’s Rose
     JOIN                    Garden victory lap on testing
     EXCLUSIVE CONTENT
                 from Trump and members of
                             the COVID-19 task force. He
     MY ACCOUNT teed off on Adm. Brett Giroir,
     LOG OUT                 the group’s testing point
                             person, in particular, for
                             making what he called
                             misleading comparisons to
                             testing capabilities of other
                             countries. "I find our testing
                             record nothing to celebrate
                             whatsoever,” said Romney.

                             Romney also directed to
                             Fauci a tricky question—
                             Trump’s insistence that his
                             administration was behind
                             on responding to the virus
                             because of inaction by former
                             President Barack Obama.
                             The doctor said it wasn’t the
                             fault of any president—
    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.Obama            or Trump.
https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         20/26
                                                                                                                                 P-APP002936
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    34 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3927


                             Why Is a Rare                                                                                      JOIN

                             Illness
                             Suddenly
                             Spiking in Kids?
                              ‘CLEARLY
                              EXTRAORDINARY’
                             Adam Rawnsley




                             Those careful responses were
                             indicative of the needle Fauci
                             has threaded for months
                             during media interviews and
                             press briefings: conveying the
                             reality of the deadly virus
                             while avoiding the

     JOIN                    appearance of undermining
                             the president or wading into
     EXCLUSIVE CONTENT
                 politics. Tuesday’s Senate

     MY ACCOUNT HELP hearing, the first time
                             Fauci and other COVID task
     LOG OUT                 force officials have appeared
                             before lawmakers in two
                             months, is the most high-
                             profile arena yet for the
                             doctor’s balancing act.

                             In that time period, the
                             country has completely
                             transformed in its fight
                             against COVID-19, with state
                             and local officials locking
                             down economies almost
                             entirely to stop the virus’
                             spread. There are over 1.38
                             million confirmed cases of
                             COVID-19 and 80,000 dead
                             across the country, and cases
    2020 has been a rough couple
                      are still   of years.
                                expected to spike in                                                  JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         21/26
                                                                                                                                 P-APP002937
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    35 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3928

                             some parts: In the District of
                                                                                                                                JOIN
                             Columbia, for example, the
                             local government just
                             finished converting the city
                             convention center into a field
                             hospital to prepare for the
                             possibility that hospitals will
                             be overwhelmed.

                             The highly unusual staging
                             for the committee meeting
                             was a perfect reflection of the
                             moment: Conducted half in
                             person and half over video,
                             one of the most highly-
                             anticipated congressional
                             hearings in months was
     JOIN                    punctuated by views into top
     EXCLUSIVE CONTENT
                 health officials’ homes, HELP
                             Chairman Lamar Alexander’s
     MY ACCOUNT wood-paneled den, and Sen.
     LOG OUT                 Bernie Sanders putting in his
                             earbuds, apparently
                             forgetting to hit mute.

                             Despite the title of the
                             hearing ”getting Americans
                             back to work and school”—all
                             of the witnesses testified via
                             video from home—because
                             several are self-quarantining
                             because of exposure to
                             COVID-19. Alexander,
                             meanwhile, testified from his
                             own self-quarantine at home
                             in Tennessee—he too had
                             been exposed to the virus
                             after an aide in his office
                             contracted the illness. Other
    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.lawmakers testified               remotely
https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         22/26
                                                                                                                                 P-APP002938
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    36 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3929

                             so as not to crowd the
                                                                                                                                JOIN
                             committee’s actual hearing
                             room on Capitol Hill.


                             RELATED IN POLITICS




                             Expect         Trump’s     Trump
                             Fireworks      CoronavirusBlocks
                             as             Task        Azar and
                             Capitol        Force       Verma
                             Hill           Increasinglyfrom
                             Begins         Ignores     Testifying
                             COVID-         Trump       About
                             19                         COVID
                             Hearings



     JOIN                    That left the bizarre visual of
                             a skeleton crew of senators
     EXCLUSIVE CONTENT
                 and aides gathering around
     MY ACCOUNT TV monitors—though spaced
                             far apart—in the Senate
     LOG OUT                 HELP Committee’s expansive
                             chamber. Sen. Tim Kaine (D-
                             VA) sat with a red cloth
                             around his face; across the
                             room, a goateed Paul reclined
                             in his chair, mask-less.

                             The tone from Republicans
                             on the committee was geared
                             toward Trump’s goal of
                             reopening the economy and
                             reversing the damage as soon
                             as possible. The task force
                             officials called to testify can
                             all speak to elements of that
                             reopening: Fauci, the
                             country’s foremost infectious
    2020 has been a rough couple of years.
                             disease expert, has been the                                             JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         23/26
                                                                                                                                 P-APP002939
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    37 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3930

                             leading voice setting
                                                                                                                                JOIN
                             expectations of when
                             reopening might reasonably
                             begin. Another witness, CDC
                             director Robert Redfield, is
                             closely tracking the virus’
                             spread and is offering in-
                             depth guidelines for
                             Americans to navigate the
                             virus’ risks in day to day life.

                             Admiral Brett Giroir, a
                             longtime public health
                             official, is the task force’s
                             testing coordinator—a
                             critical position, given that
                             both Democrats and
     JOIN                    Republicans emphasize that
     EXCLUSIVE CONTENT
                 comprehensive testing is the
                             only way for the U.S. to safely
     MY ACCOUNT reopen. And Stephen Hahn,
     LOG OUT                 the commissioner of the Food
                             and Drug Administration,
                             leads the agency responsible
                             for vetting any of the anti-
                             viral remedies that could help
                             restore confidence in re-
                             opening.

                             Asked by Alexander what the
                             outlook was for students and
                             faculty around the country
                             hoping for a fall return, Fauci
                             stressed on Tuesday morning
                             that the U.S. is moving
                             quickly on remedies for
                             COVID-19 but likely not fast
                             enough to meet the high
                             benchmarks that would be
    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.required           for a safe
https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         24/26
                                                                                                                                 P-APP002940
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    38 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3931

                             resumption of normal
                                                                                                                                JOIN
                             schooling around the
                             country.

                             “Even at the top speed we’re
                             going,” said Fauci, “we don’t
                             see a vaccine playing in the
                             ability of individuals to get
                             back to school this term.”




                             When Will Kids
                             Go Back to
                             School?
                              REALLY OUT
                              FOREVER?
                             William Bredderman

     JOIN
     EXCLUSIVE CONTENT
     MY ACCOUNT
     LOG OUT                                                             Loading...




                                                                      Advertise With Us
    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here
       ABOUT   toACT
             CONT help.
                     TIPS       JOBS HELP PRIVACY CODE OF ETHICS & STANDARDS TERMS & CONDITIONS COPYRIGHT & TRADEMARK
                                                                                                                                     SITEMAP COUPONS

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote                 25/26
                                                                                                                                 P-APP002941
       Case
5/12/2020       2:20-cv-00180-JLB-MRM
                           Netflix’s ‘When They SeeDocument       46-19
                                                   Us’: Ava DuVernay on CentralFiled   07/01/20
                                                                                Park Five Case and WhyPage    39 Trump
                                                                                                      She Treated of 45as PageID
                                                                                                                          a ‘Footnote’ 3932

                                                               ©       The Daily Beast Company LLC
                                                                                                                                JOIN




     JOIN
     EXCLUSIVE CONTENT
     MY ACCOUNT
     LOG OUT




    2020 has been a rough couple of years.
                                                                                                      JOI N FOR $1
    We’re here to help.

https://www.thedailybeast.com/netflixs-when-they-see-us-ava-duvernay-on-central-park-five-case-and-why-she-treated-trump-as-a-footnote         26/26
                                                                                                                                 P-APP002942
Case 2:20-cv-00180-JLB-MRM Document 46-19 Filed 07/01/20 Page 40 of 45 PageID 3933




                                                                                 P-APP002943
0123124Case
       35 2:20-cv-00180-JLB-MRM                         6789 ÿ46-19
                                                     Document     7ÿ8ÿ9Filed
                                                                             ÿ87ÿ707/01/20
                                                                                     8ÿÿ7ÿÿPage
                                                                                                     41 of 45 PageID 3934
 *ÿ$ÿÿ9ÿ+ÿ7,ÿ$%%7$ÿ+7ÿ"ÿ*ÿ-7ÿ77887-ÿ$7ÿ9ÿ-8.+8ÿ8ÿ+ÿ$7/+7,ÿ$78ÿÿ$+8%7ÿ8
 8811!!!"-#78"$%"
 8811!!!"!#"$%18$71789 978987$789733&0424'(2)



<PF=>J?Qÿ@EAB@CRÿ=EFGC=ÿH>IJKÿILÿ>M=ÿN=O>JFG
       n50667389:;
0123203ÿÿ



STUÿWXYZ[\U]^_ÿ̀a\a_Z[aZ_ÿb[c\de]ÿfc[g[U]_ÿghZ`ÿU_ÿgcgUee]ÿa\\ciZ\gjU\kÿkZlU`Z_ÿ̀Zÿa\ÿghZÿf[ciZ__m
ÃÄÿÅǼÇÈÿÉÈÆÊËÌµǼ
²³´µÿ·¸¹ÿº¸·»ÿ¼½¸¾ÿ¿ÀÿÁÂ
opÿrstupÿvÿwxyxÿowz{|ÿ}v~ÿ}vv~ÿrÿ|rzÿztuwÿtÿtuÿyÿrpzÿtÿpÿtzzÿtÿ}}pÿpzp
rÿ{pÿouÿtzÿpÿwuzwtÿtÿztss{ÿrÿsrp{ÿ{tpÿwtw|ÿ{ÿpzr|ÿrzxÿ z
zÿytzÿprÿÿz{tpz~ÿrÿpÿtyrÿtÿrÿpÿpzr|ÿrzÿtz~ÿz{rÿ{|{~
rÿtpÿp{zÿt|ÿ{p{yxÿ{ pÿtpzÿzÿrppr~ÿ{|u{ÿptÿyÿ tÿzÿsrpÿt
rr|ÿprpÿpÿzu{zÿtw{pr|{rp{tÿtzÿrÿ{uz{x
wtzpzÿrÿ|yyrzÿrÿw|tzÿp{ÿptzÿtup|ÿp{yÿztyÿuyztu
wzwp{~ÿr|ytpÿr|rÿtu{ÿtÿÿrpprzÿrÿtÿyr|ÿtzxÿupÿr ÿr
y{ÿpÿ|rzzÿw{puzÿtÿprpÿpzz{s|ÿ{ pÿrÿz{tpÿ{ÿpÿrzÿprpÿzu|pÿ{ÿp
rwwz {tÿtÿytzÿprÿ}ÿprzÿ tÿpÿuwtÿyu|p{w|ÿ{p{yxÿ rpÿrÿt{twrp
ryÿrp{rÿÿtÿ{ÿ ÿptÿpÿzrwÿtÿxÿ{|{~ÿrÿprpÿpÿ{pz{pÿrpptz
tup|ÿrrpÿpÿ rzÿrr{pÿpÿÿrpzÿpÿrÿzÿp{zÿp~ÿrÿ|
tyÿtÿpÿzwtzpzÿrÿ|yyrzÿptÿruyÿpÿwztup{tÿrÿtÿsr{ÿtÿ { ÿpt
 rzÿpÿÿuwpÿ{ÿ}vvxÿtÿ{pÿ{ÿ{pÿ|yyrzÿorÿ¡u¢zrÿ{ÿpÿ£p¤{ÿy{{z{
¥ ÿ ÿÿ¦~ÿrÿz{ÿtÿu||ÿtÿ{ptzp{tÿrÿr| ttÿrÿptÿsÿrÿtupz{ p
rsz{rp{tx
§pÿtu|p̈ÿrÿsÿrzÿtzÿxÿ¡u¢zrÿptÿ{tzÿpÿpzupxÿ ÿrpÿtÿpÿtz{{r|
rÿrzÿtuypÿ{ÿrÿ}}©ªwrÿ{{tÿsÿ£ÿ«tzÿprpÿuwzyÿtuzpÿ¬up{ÿ tyr
­r||{r~ÿ{ÿtzÿpp{ytÿ{ÿ{ÿptÿpz{r|ÿrÿr®zyÿsÿptÿrww||rpÿtuzp~ÿrÿ{
tzÿwt{p{tÿtÿytzÿprÿvÿ{p¯{|u{ÿpÿÿpy|xÿ§prÿÿr
z{ppÿrÿuppz|ÿr|ÿrzzrp{ÿ{t|{ÿrÿ{|ÿyrpzy{ÿ°y±ÿrÿpÿr||ÿru
°pÿ±x
§ÿrÿtÿtÿpÿuwz{tzÿ tÿtzrÿpÿpryÿprpÿwztupÿpÿprzÿrwwz 
rpzÿprpÿtzz{ÿ{ pÿtÿ{t|xÿxÿ¡u¢zr¨ÿ|yÿrppywpÿptÿwtzpzrÿyÿrÿr
8811!!!"!#"$%18$71789 978987$789733&0424'(2)                                                                31)
                                                                                                                       P-APP002944
0123124Case
       35 2:20-cv-00180-JLB-MRM                       6789 ÿ46-19
                                                   Document     7ÿ8ÿ9Filed
                                                                           ÿ87ÿ707/01/20
                                                                                   8ÿÿ7ÿÿPage
                                                                                                   42 of 45 PageID 3935
*+,-.,/0*12ÿ4-*2,516*-ÿ/78ÿ/ÿ9:;*6<ÿ6=,ÿ4*0:5,ÿ/2ÿ:75*>4,6,76ÿ*-ÿ?*-2,<ÿ/78ÿ6=,ÿ@+,ÿ2124,562ÿ/2
:77*5,76ÿ*Aÿ/00ÿ5=/-;,2ÿ/;/:726ÿ6=,>BÿC*7,ÿ*Aÿ6=:2ÿ:2ÿ6-1,B
D*72:8,-ÿ6=,ÿ@0>E2ÿ>*26ÿ,;-,;:*12ÿA/02,=**82BÿFG=,7ÿH=,IÿJ,,ÿK2Lÿ-,4,/6,80Iÿ4*-6-/I2ÿ6=,
2124,562ÿ/2ÿ9,:7;ÿ=,08ÿ?:6=*16ÿA**8<ÿ8,4-:+,8ÿ*Aÿ6=,:-ÿ4/-,762Eÿ5*>4/7Iÿ/78ÿ/8+:5,<ÿ/78ÿ7*6
,+,7ÿ/00*?,8ÿ6*ÿ12,ÿ6=,ÿ9/6=-**>BÿMAÿ6=/6ÿ=/8ÿ9,,7ÿ6-1,<ÿ21-,0Iÿ6=,Iÿ?*108ÿ=/+,ÿ9-*1;=6ÿ6=*2,
:221,2ÿ14ÿ/78ÿ4-,+/:0,8ÿ:7ÿ4-,6-:/0ÿ=,/-:7;2ÿ*7ÿ6=,ÿ+*0176/-:7,22ÿ*Aÿ6=,:-ÿ26/6,>,762<ÿ/2ÿ?,00ÿ/2
:7ÿ6=,:-ÿ0/?21:6ÿ/;/:726ÿ6=,ÿ5:6IBÿH=,Iÿ8:87E6<ÿ9,5/12,ÿ:6ÿ7,+,-ÿ=/44,7,8B
M7ÿ6=,ÿ@-26ÿ,4:2*8,<ÿ6=,ÿ@0>ÿ4*-6-/I2ÿ>,ÿ/6ÿ6=,ÿ4-,5:756ÿ26/6:*7ÿ=*12,ÿ9,A*-,ÿ8/?7ÿ*7ÿN4-:0ÿOP<
6=,ÿ8/Iÿ/A6,-ÿ6=,ÿ/66/5Q2<ÿ17,6=:5/00Iÿ,7;:7,,-:7;ÿ6=,ÿ4*0:5,ÿ:7+,26:;/6:*7ÿ/78ÿ>/Q:7;ÿ-/5:26
-,>/-Q2BÿM7ÿ-,/0:6I<ÿMÿ8:87E6ÿ/--:+,ÿ176:0ÿRÿ4B>B<ÿOOÿ=*1-2ÿ/A6,-ÿ6=,ÿ4*0:5,ÿ:7+,26:;/6:*7ÿ9,;/7<ÿ8:8
7*6ÿ-17ÿ6=,ÿ:7+,26:;/6:*7<ÿ/78ÿ7,+,-ÿ>/8,ÿ/7Iÿ*Aÿ6=,ÿ5*>>,762ÿ6=,ÿ25-,,7?-:6,-ÿ/66-:916,2ÿ6*
>,B
S2BÿT1U,-7/Iÿ8,4:562ÿ2124,562ÿV12,AÿJ/0//>ÿ/78ÿW*-,IÿG:2,ÿ9,:7;ÿ/--,26,8ÿ*7ÿ6=,ÿ26-,,6BÿM7
A/56<ÿ6?*ÿ8,6,56:+,2ÿ?,76ÿ6*ÿ6=,ÿ8**-ÿ*Aÿ6=,ÿJ/0//>ÿ/4/-6>,76ÿ*7ÿ6=,ÿ7:;=6ÿ*Aÿ6=,ÿOP6=ÿ9,5/12,
9*6=ÿ=/8ÿ9,,7ÿ7/>,8ÿ9Iÿ*6=,-ÿ-:*6,-2ÿ/2ÿ/66/5Q,-2ÿ:7ÿ>106:40,ÿ/22/1062B
H=,ÿ@0>ÿ50/:>2ÿ6=/6ÿ?=,7ÿS-BÿJ/0//>E2ÿ>*6=,-ÿ/--:+,8ÿ/78ÿ6*08ÿ4*0:5,ÿ=,-ÿ2*7ÿ?/2ÿ*70IÿXYZ
>,/7:7;ÿ6=,Iÿ5*108ÿ7*6ÿ[1,26:*7ÿ=:>ÿ?:6=*16ÿ/ÿ4/-,76ÿ:7ÿ6=,ÿ-**>ZMÿ6-:,8ÿ6*ÿ26*4ÿ=,-<
8,>/78:7;ÿ6*ÿ2,,ÿ/ÿ9:-6=ÿ5,-6:@5/6,BÿH=,ÿ6-16=ÿ:2ÿ6=/6ÿS-BÿJ/0//>ÿ=:>2,0Aÿ50/:>,8ÿ6*ÿ9,ÿX\ÿ/78
,+,7ÿ=/8ÿ/ÿA*-;,8ÿ912ÿ4/22ÿ6*ÿF4-*+,Lÿ:6BÿG=,7ÿMÿ=,/-8ÿ=:2ÿ>*6=,-ÿ2/Iÿ=,ÿ?/2ÿXY<ÿMÿ:>>,8:/6,0I
=/06,8ÿ=:2ÿ[1,26:*7:7;BÿH=:2ÿ:2ÿ/00ÿ2144*-6,8ÿ9Iÿ2?*-7ÿ6,26:>*7IB
S2BÿT1U,-7/Iÿ?*108ÿ=/+,ÿI*1ÿ9,0:,+,ÿ6=,ÿ*70Iÿ,+:8,75,ÿ/;/:726ÿ6=,ÿ2124,562ÿ?/2ÿ6=,:-
/00,;,80IÿA*-5,8ÿ5*7A,22:*72BÿH=/6ÿ:2ÿ7*6ÿ6-1,BÿH=,-,ÿ:2<ÿA*-ÿ,]/>40,<ÿ6=,ÿNA-:5/7^N>,-:5/7
?*>/7ÿ?=*ÿ6,26:@,8ÿ/6ÿ6=,ÿ6-:/0Z/78ÿ/;/:7ÿ81-:7;ÿ6=,ÿOPPOÿ-,^:7+,26:;/6:*7Z6=/6ÿ?=,7ÿW*-,I
G:2,ÿ5/00,8ÿ=,-ÿ9-*6=,-<ÿ=,ÿ6*08ÿ=,-ÿ6=/6ÿ=,ÿ=/8ÿ=,08ÿ6=,ÿ_*;;,-ÿ8*?7ÿ/78ÿA,06ÿ=,-ÿ9-,/262ÿ?=:0,
*6=,-2ÿ/66/5Q,8ÿ=,-BÿH=,-,ÿ?,-,ÿ90**8ÿ26/:72ÿ/78ÿ8:-6ÿ*7ÿ50*6=:7;ÿ*Aÿ2*>,ÿ*Aÿ6=,ÿ@+,BÿN78ÿ6=,7
6=,-,ÿ/-,ÿ6=,ÿ26/6,>,762ÿ*Aÿ>*-,ÿ6=/7ÿ/ÿ8*.,7ÿ*Aÿ6=,ÿ*6=,-ÿQ:82ÿ?=*ÿ4/-6:5:4/6,8ÿ:7ÿ6=,ÿ4/-Q
-/>4/;,BÿN06=*1;=ÿ7*7,ÿ*Aÿ6=,ÿ*6=,-2ÿ/8>:66,8ÿ_*:7:7;ÿ:7ÿ6=,ÿ-/4,ÿ*AÿH-:2=/ÿS,:0:<ÿ6=,I
/8>:66,8ÿ/66/5Q:7;ÿ>/0,ÿ+:56:>2ÿ/78ÿ/ÿ5*140,ÿ*7ÿ/ÿ6/78,>ÿ9:Q,<ÿ/78ÿ,/5=ÿ*Aÿ6=,>ÿ7/>,8ÿ2*>,
*-ÿ/00ÿ*Aÿ6=,ÿ@+,ÿ/2ÿ_*:7:7;ÿ6=,>B
C*-ÿ8*,2ÿ6=,ÿ@0>ÿ7*6,ÿ6=/6ÿS-BÿJ/0//>ÿ6**Qÿ6=,ÿ26/78ÿ/6ÿ=:2ÿ6-:/0<ÿ-,4-,2,76,8ÿ9Iÿ/ÿ0/?I,-
5=*2,7ÿ/78ÿ4/:8ÿA*-ÿ9Iÿ=:2ÿ>*6=,-<ÿ/78ÿ6,26:@,8ÿ6=/6ÿ=,ÿ=/8ÿ;*7,ÿ:76*ÿ6=,ÿ4/-Qÿ5/--I:7;ÿ/ÿX`^
:75=ÿ>,6/0ÿ4:4,Z6=,ÿ2/>,ÿ6I4,ÿ*Aÿ?,/4*7ÿ6=/6ÿ?/2ÿ12,8ÿ6*ÿ9018;,*7ÿ9*6=ÿ/ÿ>/0,ÿ25=**06,/5=,-
/78ÿS2BÿS,:0:BÿS-Bÿa,I,2E2ÿ5*7A,22:*7ÿ5=/7;,8ÿ7*7,ÿ*Aÿ6=:2Bÿb,ÿ/8>:66,8ÿ9,:7;ÿ6=,ÿ>/7ÿ?=*2,
TCNÿ=/8ÿ9,,7ÿ0,A6ÿ:7ÿ6=,ÿ_*;;,-E2ÿ9*8Iÿ/78ÿ*7ÿ=,-ÿ50*6=:7;<ÿ916ÿ6=,ÿ6?*ÿ_1-:,2ÿ6=/6ÿ=,/-8ÿ6=*2,
A/562ÿQ7,?ÿ6=,ÿ>/:7ÿ/22/:0/76ÿ:7ÿ6=,ÿ-/4,ÿ=/8ÿ7*6ÿ9,,7ÿ5/1;=6BÿH=,ÿ@+,ÿ?,-,ÿ5=/-;,8ÿ/2
/55*>40:5,2<ÿ/2ÿ4,-2*72ÿF/56:7;ÿ:7ÿ5*75,-6Lÿ?:6=ÿ,/5=ÿ*6=,-ÿ/78ÿ?:6=ÿ6=,ÿ6=,7^17Q7*?7ÿ>/7
8811!!!"!#"$%18$71789 978987$789733&0424'(2)                                               21)
                                                                                                      P-APP002945
0123124Case
       35 2:20-cv-00180-JLB-MRM                         6789 ÿ46-19
                                                     Document     7ÿ8ÿ9Filed
                                                                             ÿ87ÿ707/01/20
                                                                                     8ÿÿ7ÿÿPage
                                                                                                     43 of 45 PageID 3936
678ÿ:;<=>ÿ?7=ÿ@8AA=:BÿC8?ÿ;Dÿ?78D=ÿ678ÿ;E?F;GGHÿ<=:I8:J=>ÿ?7=ÿ;E?KÿLCÿ?7=M:ÿ8:MAMC;GÿE8CI=DDM8CD
NG;?=:ÿ:=E;C?=>N?7=Hÿ;>JM??=>ÿ?8ÿA:;OOMCAÿ7=:ÿO:=;D?Dÿ;C>ÿG=ADBÿ;C>ÿ?68ÿ8Iÿ?7=Jÿ;>JM??=>ÿ?8
EGMJOMCAÿ8Cÿ?8<ÿ8Iÿ7=:ÿ;C>ÿDMJFG;?MCAÿMC?=:E8F:D=KÿP=J=Cÿ6;DÿI8FC>ÿ8Cÿ?7=ÿMCDM>=ÿ8Iÿ?7=M:
EG8?7MCABÿE8::8O8:;?MCAÿ?78D=ÿE8CI=DDM8CDK
Q:KÿR=H=DSDÿE8CI=DDM8CBÿTUVÿJ;?E7ÿ;C>ÿEG;MJÿ?7;?ÿ7=ÿ;E?=>ÿ;G8C=ÿ:=WFM:=>ÿ?7;?ÿ?7=ÿ:;<=ÿE7;:A=D
;A;MCD?ÿ?7=ÿXY=ÿO=ÿY;E;?=>KÿLÿ;A:==>ÿ6M?7ÿ?7;?ÿ>=EMDM8CBÿ;C>ÿD?MGGÿ>8KÿZF?ÿ?7=ÿ8?7=:ÿE7;:A=DBÿI8:
E:MJ=Dÿ;A;MCD?ÿ8?7=:ÿYME?MJDBÿD78FG>ÿC8?ÿ7;Y=ÿO==CÿY;E;?=>KÿU8?7MCAÿQ:KÿR=H=DÿD;M>ÿ=[8C=:;?=>
?7=D=ÿXY=ÿ8Iÿ?78D=ÿ;??;E\DKÿVC>ÿ?7=:=ÿ6;DÿE=:?;MCGHÿJ8:=ÿ?7;Cÿ=C8FA7ÿ=YM>=CE=ÿ?8ÿDF<<8:?ÿ?78D=
E8CYME?M8CDÿ8IÿX:D?]>=A:==ÿ;DD;FG?Bÿ:8OO=:HBÿ:M8?ÿ;C>ÿ8?7=:ÿE7;:A=DK
L?ÿMDÿ;ÿ68C>=:IFGÿ?7MCAÿ?7;?ÿ?7=D=ÿXY=ÿJ=Cÿ7;Y=ÿ?;\=Cÿ?7=JD=GY=Dÿ?8ÿ:=D<8CDMOG=ÿ<8DM?M8CDÿ;C>
E8JJFCM?Hÿ:=D<=E?Kÿ^7;?ÿQDKÿTF_=:C;HÿMAC8:=>ÿD8ÿJFE7ÿ8Iÿ?7=ÿ?:F?7ÿ;O8F?ÿ?7=ÿA;CAÿ8Iÿ̀aÿ;C>
;O8F?ÿ?7=ÿDFb=:MCAÿ8Iÿ?7=M:ÿYME?MJDN;C>ÿ?7;?ÿ7=:ÿXGJÿMCEGF>=DÿD8ÿJ;CHÿI;GD=788>DNMD
C8C=?7=G=DDÿ;Cÿ8F?:;A=K
QDKÿTF_=:C;Hÿ>8=DÿC8?ÿ>=XC=ÿJ=Bÿ;C>ÿ7=:ÿXGJÿ>8=DÿC8?ÿD<=;\ÿ?7=ÿ?:F?7K
cdeÿghijdklimnÿhÿopjqljÿdlrÿsjiqldÿtjpdlsukpjnÿidÿhÿvldkwdlxximyÿsjiqlÿmpzlxidke
{ttlhjl|ÿimÿk}lÿ~umlÿnÿnÿtjimkÿl|ikipme

 *8ÿ+ÿ2435ÿ,!ÿ7ÿ-ÿ%.ÿ/$"ÿ0 ÿ1*8ÿ17772
 3ÿ$ÿÿ9ÿ4ÿ7.ÿ$%%7$ÿ47ÿ"ÿ3ÿ27ÿ778872ÿ$7ÿ9ÿ28548ÿ8ÿ4ÿ$7*47.ÿ$78ÿÿ$48%7ÿ8
 8811!!!"2#78"$%"




8811!!!"!#"$%18$71789 978987$789733&0424'(2)                                                                )1)
                                                                                                                       P-APP002946
Case 2:20-cv-00180-JLB-MRM Document 46-19 Filed 07/01/20 Page 44 of 45 PageID 3937




                                                                                     P-APP002947
Case 2:20-cv-00180-JLB-MRM Document 46-19 Filed 07/01/20 Page 45 of 45 PageID 3938




                                                                                 P-APP002948
